Citation Nr: 0033269	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, that denied entitlement to a total 
disability rating based on individual unemployability due to 
the veteran's service-connected disabilities.  

In August 1998, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing.  A transcript of that hearing has been included in 
the claims folder.

The Board remanded this claim in December 1998 in order to 
obtain additional evidence and to readjudicate the claim 
based on the evidence and development requested.  The Board 
directed the RO to consider claims of entitlement to 
increased ratings for right and left ankle disabilities, and 
, if the claims were denied, to provide a statement of the 
case, to permit the veteran an opportunity to perfect an 
appeal.  The Board advised the veteran in the remand that 
these claims would be returned to the Board for appellate 
review only if he perfected an appeal.  The RO adjudicated 
these issues and provided the veteran a (supplemental) 
statement of the case on March 30, 2000.  The veteran has not 
filed a substantive appeal with respect to those issues, and 
they are not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's service-connected disabilities include the 
impairment of the tibia and fibula, post arthrotomy of the 
right ankle with subsequent fusion, and traumatic arthritis, 
evaluated as 40 percent disabling; traumatic arthritis of the 
left ankle, evaluated as 20 percent disabling; the residuals 
of a septectomy and fracture of the nose with slight 
deviation, evaluated as 10 percent disabling; and a well-
healed fracture of the right great toe, noncompensably rated.  
The combined evaluation is 60 percent.

3.  The veteran is 57 years old and has received a GED.  He 
has work experience as a truck driver and a floor installer; 
he has not worked since 1990.  

4.  The veteran's non-service-connected disabilities include 
tubular adenomas of the colon, chronic anxiety state, 
arteriosclerotic cardiovascular disease, aortic valve 
disease, ventricular septal defect, chronic anemia, Bells 
palsy, and urethral stricture disease.

5.  The veteran is not precluded from substantially gainful 
employment solely by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, ____ (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. § 3.103 (2000).

2.  The criteria for a total rating on account of 
unemployability due to a service-connected disabilities have 
not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran contends that he is unable to obtain and maintain 
gainful employment because of his service-connected 
disabilities.  The RO has denied the veteran's claim, and he 
has appealed to the Board for review.

The veteran has the following service-connected disabilities:  
impairment of the tibia and fibula, status post arthrotomy of 
the right ankle with subsequent fusion and traumatic 
arthritis, evaluated 40 percent disabling; traumatic 
arthritis of the left ankle, evaluated as 20 percent 
disabling; fracture of the nose with slight deviation, status 
post septectomy, evaluated as 10 percent disabling; and well-
healed fracture of the right great toe, evaluated as zero 
percent disabling.  His combined service-connected disability 
rating is 60 percent.

In June 1995, the veteran submitted a letter dated in 
February 1995 from his private physician, David L. Moody, 
M.D.  Dr. Moody stated that he had been treating the veteran 
since May 1993, and that he followed the veteran primarily 
for chronic osteomalacia of the right foot and leg with 
surgical fusion of the left leg, which has produced 
considerable chronic pain.  Dr. Moody noted that the veteran 
had undergone surgery in July 1992.  He wore bilateral leg 
braces since the surgical fusion of the left ankle with 
tibular [sic] and fibular fusion.  He had rectal bleeding and 
hyperplastic polyps of the colon with colposcopy and biopsy 
in October 1992, with tubular adenomas of the colon also 
diagnosed in 1992.  He had a history of chronic anxiety 
state, which was still manifest.  Dr. Moody reported that the 
veteran had arteriosclerotic cardiovascular disease that had 
limited his ability to maintain normal gainful employment.  
He had developed significant aortic valve disease with 
possible bacterial endocarditis with an atrial ventricular 
block, which required pacemaker placement in September 1994.  
He had significant degenerative disease, ventricular septal 
defect, chronic anemia, Bells palsy, and urethral stricture 
disease, all of which complicated his chances of doing any 
form of gainful employment.  Dr. Moody opined that the 
veteran was unable to maintain any form of employment at this 
time due to all of the above.

In February 1997, the RO received the Veteran's Application 
for Increased Compensation Based on Unemployability.  The 
veteran reported that he had last worked in December 1990 as 
a truck driver.  He noted that he had to leave his last 
employer because of his various disabilities (flashbacks, 
feet, legs, back, and heart).  The veteran further stated 
that he did not have a high school diploma, but a GED, and no 
specific training in any occupational fields.  

The veteran submitted a letter from his former spouse.  The 
former spouse stated that the veteran had disabilities of the 
feet, legs, heart, and nerves.  She wrote that the veteran 
was unable to pay all of his bills and that she helped him 
with those bills.  

Also received by the RO was a letter written by the Assistant 
Chief of Psychiatry of the local VA Medical Center.  The 
doctor noted that he had been treating the veteran for under 
two years for a panic disorder and major depression.  He also 
wrote that, in his opinion, the veteran was unable to work as 
a result of his physical and mental disabilities.

The veteran's accredited representative submitted a written 
statement that chronicled the veteran's ankle disabilities.  
Additionally, the representative averred that the veteran 
could no longer work as a truck driver.  Furthermore, the 
representative claimed that although the veteran had tried to 
obtain gainful employment, due to his disabilities and 
education he was unable to procure work.

In August 1998, the veteran testified before the Board.  He 
asserted that he could not do any type of work that would 
require that he be on his feet for any extended time.  He 
further reported that he had only an elementary school 
education and that he had been denied employment because of 
his disabilities and education level.  Additionally, the 
veteran said that he had applied for, but not received Social 
Security Administration benefits.  

The veteran has received limited treatment for pain (at the 
Madden Medical Clinic).  This treatment mainly consisted of 
the prescribing of medications for discomfort.  VA medical 
reports, from 1995 through 1997, show the veteran receiving 
treatment for a nonservice-connected heart condition, 
psychiatric symptoms and manifestations, arthritis in both 
ankles, polyps, pain in the right knee, and colds/flu.

Following receipt of the above medical records, the RO 
received from the Social Security Administration notice that 
the veteran was not being paid benefits [Title II Social 
Security Disability benefits] from that agency.

In February 2000, the veteran was accorded a VA joints 
examination.  He reported that he could walk all day with his 
braces on, with which his wife disagreed.  He said that both 
feet would swell with prolonged dependency.  He did not wear 
his brace the day of the examination because of swelling.  He 
walked with a right stiff ankle gait.  The examiner stated 
that he believed the veteran would be capable of working in a 
sedentary job that did not require prolonged walking or 
prolonged standing.  He could not climb ladders, but he could 
occasionally climb stairs.  The fusion of the right ankle 
would interfere with ordinary activities that involve 
prolonged walking or standing.

The veteran's treatment records from 1995 to the present are 
silent for any complaints of or treatment for his service-
connected nose fracture or his right toe.


II.  Analysis

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 (2000). 

VA has attempted to obtain all relevant private and 
government medical treatment records, the veteran has 
undergone several VA medical examinations, and all other 
known relevant available evidence has been obtained by VA.  
He has given testimony before the Board concerning the issue 
on appeal.  Additionally, the appellant has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  VA has no further duty 
to assist the veteran in the development of facts pertinent 
to this claim, and the Board may decide the claim based on 
the evidence before it.

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2000).

The veteran has one disability that has been rated as 40 
percent and another condition that has been assigned a 20 
percent rating.  A third condition has been given a 10 
percent evaluation; a fourth has been rated noncompensable.  
For purposes of 38 C.F.R. § 4.16(a), his bilateral ankle 
disorders may be considered as one disability.  In applying 
the combined ratings table (38 C.F.R. § 4.25), the 40 percent 
and 20 percent evaluation combine to 52 percent, and the 
bilateral factor brings the total to 57 percent, which would 
become a 60 percent evaluation for a single disability, 
except for the fact that the veteran has other service 
connected conditions.  His total combined evaluation is 60 
percent, and, when a veteran has two or more service 
connected disabilities, the total must be at least 70 percent 
in order to apply 38 C.F.R. § 4.16(a).  

If the veteran does not meet the above percentage standards 
for a total rating, and is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability(ies), that veteran shall be rated 
totally disabled.  In arriving at such a conclusion, the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, will be considered.  Such 
cases are to be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 38 
C.F.R. § 4.16(b) (2000).

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension (C & P) Service for 
consideration of an extra-schedular evaluation.  In this 
case, the evidence is not so evenly balanced to require such 
submission.  It is clear that the veteran's right and left 
ankle disorders are significantly disabling to him, and that 
significant level of disability is reflected in the ratings 
assigned, to which an additional factor is added in 
recognition of the fact that both lower extremities are 
affected.  However, in order to warrant submission to the 
Director of the C & P Service, there must be evidence that he 
is unable to follow a substantially gainful occupation by 
reason of service connected disabilities.

In this case, the veteran has significant non-service-
connected disabilities, including tubular adenomas of the 
colon, chronic anxiety state, arteriosclerotic cardiovascular 
disease, atrial ventricular block, ventricular septal defect, 
Bells palsy, chronic anemia, and urethral stricture.  The 
veteran's private physician opined in 1995 that the veteran 
was unable to work because of all of his physical and mental 
conditions, but he particularly mentioned his cardiovascular 
disease as being limiting.  The veteran's private physician 
did not associate the veteran's unemployability with service 
connected conditions alone.

Furthermore, on the most recent VA examination, the doctor 
opined that the veteran would be able to undertake sedentary 
employment, with some stair climbing, in spite of his 
bilateral ankle disabilities.  No examiner has associated 
significant interference with employability with the service 
connected nose condition.

The veteran has reported that he last worked in 1990.  He has 
asserted that the Social Security Administration (SSA) found 
him totally disabled, but there is of record a report from 
SSA showing that the veteran is not in receipt of SSA 
disability benefits.

It is clear that the veteran has significantly disabling 
physical and mental disorders.  However, a total rating based 
on individual unemployability for VA compensation purposes 
requires that the veteran be unemployable solely because of 
service-connected disorders.  The overwhelming weight of the 
evidence is that, while the veteran may not be working, his 
unemployment status is not even primarily attributed to his 
service connected disabilities.  The disability ratings 
assigned to the veteran compensate him for the average 
impairment of earning capacity.  His unemployability is not 
due entirely, or even mostly, to his service-connected 
conditions.  The preponderance of the evidence is against the 
claim, and the benefit of the doubt is not for application.  
See Veterans Claims Adjudication Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. § 5107). 



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

